Case 2:17-cv-07674-TJH-FFM Document 38 Filed 09/27/19 Page 1 of 1 Page ID #:285




   1
   2
   3
   4
   5
   6
   7
   8                        IN THE UNITED STATES DISTRICT COURT
   9                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10
  11    DAIMLER AG,                                 )
                                                    )
  12                         Plaintiff,             )
  13                                                )    CASE NO. 2:17-cv-7674-TJH-FFMx
                      v.                            )
  14                                                )
        AMAZON.COM, INC.,                           )    ORDER GRANTING JOINT
  15                                                )    STIPULATION OF DISMISSAL
                             Defendant.             )    [JS-6]
  16                                                )
  17                                                )
                                                    )
  18                                                )
  19
                Upon consideration of the Parties’ Joint Stipulation of Dismissal, IT IS SO
  20
       ORDERED. This action is dismissed with prejudice, with each party to bear its own
  21
       costs.
  22
  23   DATED: September 27, 2019                        _______________________________
  24                                                    The Honorable Terry J. Hatter, Jr.
                                                        United States District Judge
  25
  26
  27
  28
                                                  -1-                       Case No. 2:17-cv-07674
                                                 ORDER GRANTING JOINT STIPULATION OF DISMISSAL
